SUMMARY ORDER
Petitioner-appellant Anthony Queen claims ineffective assistance of counsel based on the failure of his trial counsel to use delays in the trial to prepare adequately for trial. Specifically, he alleges that his counsel was negligent in failing to secure the testimony of three witnesses. Queen neither identifies these witnesses nor states why their testimony would have been helpful to him.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.